IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,163




EX PARTE DAVID DENMARK BROWN, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F04-72008-M IN THE 194th DISTRICT COURT
FROM DALLAS COUNTY




           Per curiam.
 
O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of deadly conduct
and sentenced to thirty-seven years’ imprisonment.  The Fifth Court of Appeals affirmed his
conviction. Brown v. State, No. 05-05-00902-CR (Tex. App.–Dallas, delivered January 12, 2007,
pet. ref’d). 
            Applicant contends, inter alia,  that his trial counsel rendered ineffective assistance because
he failed to request a self-defense instruction on the lesser included charge of deadly conduct.  
            The trial court, based upon the record, has determined that trial counsel was ineffective in
that he failed to request a self-defense instruction on the charge of deadly conduct and that such
ineffective representation prejudiced applicant. We find, therefore, that applicant is entitled to relief. 
            The judgment of conviction in Case No. F04-72008-M from the 194th Judicial District Court
of Dallas County is vacated and the applicant is remanded to the Sheriff of Dallas County to answer
the charges set out in the indictment.
             Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional
Institutions Division and Pardons and Paroles Division.
 
Delivered: June 3, 2009
Do Not Publish